UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6328



MARK STEVEN STANTON,

                                              Plaintiff - Appellant,

          versus


LOWELL WOOD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-889-5-H)


Submitted:     May 11, 1999                   Decided:   May 25, 1999


Before HAMILTON and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Steven Stanton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Steven Stanton appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint.   We have reviewed

the record and the district court's opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Stanton v. Wood, No. CA-98-889-5-H (E.D.N.C. Feb. 25,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2